   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Careview Communications, Inc. 8-K [careview-8k_013112.htm]
 
Exhibit 10.95
 
AMENDMENT TO AND AFFIRMATION OF SUBORDINATION AGREEMENT
 
THIS AMENDMENT TO AND AFFIRMATION OF SUBORDINATION AGREEMENT is made as of
January 31, 2012, by the undersigned creditors (each, a “Creditor” and
collectively, the “Creditors”) and Comerica Bank (“Comerica” and, solely in its
capacity as collateral agent for the Lenders (as defined below), “Collateral
Agent”).
 
RECITALS
 
CAREVIEW COMMUNICATIONS, INC., a Nevada corporation (“Borrower”), CAREVIEW
COMMUNICATIONS, INC., a Texas corporation (“CareView Texas”) and CAREVIEW
OPERATIONS, L.L.C., a Texas limited liability company (“CV Operations;” and
collectively with Borrower and CareView Texas, the “Credit Parties”), Comerica
and Bridge Bank (collectively with Comerica, the “Lenders”) are parties to that
certain Loan and Security Agreement dated as of August 31, 2011 (as amended from
time to time, the “Loan Agreement”).
 
Each Creditor has extended loans to Borrower pursuant to Senior Secured
Convertible Notes as modified, amended, restated or Refinanced from time to time
(individually, a “Note” and collectively, the “Notes”), issued pursuant to a
certain Note and Warrant Purchase Agreement (as modified, amended  restated, or
Refinanced from time to time, the “Note Purchase Agreement”) by and among
Borrower and the Creditors, secured under the terms of a Pledge and Security
Agreement and Intellectual Property Security Agreement (collectively, as
modified, amended, restated or Refinanced from time to time, the “Security
Agreements”) each among the Credit Parties and the Creditors, all dated as of
April 21, 2011.  The Notes, the Note Purchase Agreement and the Security
Agreements are sometimes referred to individually as a “Creditor Document” and
collectively as the “Creditor Documents.”
 
Borrower and each Creditor propose to amend the Creditor Documents pursuant to
the terms of that certain Second Amendment to Note and Warrant Purchase
Agreement and that certain Senior Secured Convertible Note, each dated as of
January 31, 2012 (collectively, the “Creditor Amendment Documents”).
 
Each Creditor executed for the benefit of Bank a Subordination Agreement dated
as of August 31, 2011 (the “Subordination Agreement”).  Pursuant to the Creditor
Amendment Documents, the Creditors will provide to Borrower an additional Five
Million Dollars ($5,000,000) (the “Additional Subordinated Debt”).  Bank has
agreed to consent to Creditors providing the Additional Subordinated Debt,
provided that each Creditor agrees that the Subordination Agreement will remain
effective and agrees to execute and deliver this Affirmation.
 
AGREEMENT
 
NOW, THEREFORE, Bank and each Creditor agrees as follows:
 
1. The first paragraph of paragraph 16 of the Subordination Agreement hereby is
amended and restated in its entirety to read as follows:
 
“At any time and from time to time, without notice to Collateral Agent or any
Lender, Creditors may: (i) exercise or refrain from exercising any rights
against any Credit Party, subject to the terms of this Agreement; (ii) apply any
sums by whomsoever paid or however realized to the Subordinate Debt, subject to
the terms of this Agreement; (iii) release anyone liable in any manner for the
payment or collection of any Subordinate Debt; (iv) settle or compromise all or
any part of the Subordinate Debt, and further subordinate the payment of any
part of the Subordinate Debt to the payment of any other indebtedness (including
any other part of the Subordinate Debt); and (vi) change the manner, place or
terms of payment or change or extend the time of payment of, or renew or alter,
the Subordinate Debt, or otherwise amend or restate in any manner the Creditor
Documents; provided that no such amendment or restatement shall: (a) contravene
the provisions of this Agreement; (b) increase the then outstanding principal
amount of the Subordinate Debt to an amount that is greater than Twenty Five
Million Dollars ($25,000,000) other than by the capitalization of accrued
interest; (c) increase any applicable interest rate with respect to the cash pay
portion of interest on any Subordinate Debt, excluding (i) increases in
connection with the accrual of
 
 
 

--------------------------------------------------------------------------------

 
 
interest at the default rate of interest in accordance with the Creditor
Documents as in effect on the date hereof, and (ii) any further increases of the
accrual rate interest to the extent such interest is capitalized to the
principal balance of the Subordinate Debt; (d) change (to earlier dates) any
dates upon which payments of principal or interest are due thereon; (e) change
the redemption, prepayment or defeasance provisions thereof; (f) add additional
events of default or covenants unless such additional events of default or
covenants are also added to the Loan Documents; (g) make existing events of
default or covenants more restrictive unless any comparable events of default or
covenants in the Loan Documents are also made more restrictive; or (h)
materially increase the material obligations of the Credit Parties, or any of
them, or confer any material additional rights on Creditors, or any of them,
that would be materially adverse to the Lenders.”
 
2. Bank consents to the execution, delivery and performance by the Borrower of
the Creditor Amendment Documents. The Subordination Agreement shall remain in
full force and effect with respect to all of Borrower’s obligations to Bank
under the Loan Agreement.
 
3. Bank and each Creditor affirm their respective obligations under the
Subordination Agreement.
 
4. Bank and each Creditor agree that (a) the defined term “Creditor Documents”
set forth in the Subordination Agreement includes the “Creditor Amendment
Documents” (as defined above), and (b) the defined term “Subordinated Debt” set
forth in the Subordination Agreement includes the “Additional Subordinated Debt”
(as defined above) and all other indebtedness evidenced by the Creditor
Amendment Documents.
 
5. Unless otherwise defined, capitalized terms in this Affirmation shall have
the meaning assigned in the Subordination Agreement.  This Affirmation may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which shall constitute one instrument.

 
 


 
[Balance of Page Intentionally Left Blank]
 


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Amendment to and
Affirmation of Subordination Agreement as of the first date above written.
 

 
Collateral Agent”
 
COMERICA BANK
 
By:/s/ Brian Dummert          
 
Title:                                                                                    
 
 
“Creditors”
 
HealthCor Partners Fund, L.P.
 
By: HealthCor Partners Management L.P., its Manager
 
       By: HealthCor Partners Management, G.P., LLC
       Its: General Partner
 
By: /s/ Jeffrey C. Lightcap            
Name: Jeffrey C. Lightcap            
Title: Senior Managing Director          
 
 
HealthCor Hybrid Offshore Master Fund, L.P.
 
By: HealthCor Hybrid Offshore G.P., LLC
Its: General Partner
 
By: /s/ Steve Musumeci             
Name: Steve Musumeci             
Title:                                                                 



The undersigned approve of the terms of this Amendment to and Affirmation of
Subordination Agreement.
“Credit Parties”
 
CAREVIEW COMMUNICATIONS, INC., a Nevada corporation
 
By: /s/ Steve Johnson                 
 
Title: President/COO                
 
 
CAREVIEW COMMUNICATIONS, INC., a Texas corporation
 
By: /s/ Steve Johnson              
 
Title: President/COO              
 
“Borrower”
 
CAREVIEW OPERATIONS, L.L.C., a Texas limited liability company
 
By: /s/ Steve Johnson                
 
Title: President/COO                
 

[Signature Page to Amendment to and Affirmation of Subordination Agreement]


 

--------------------------------------------------------------------------------